PER CURIAM:
Brenda Denise Rivers appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment to defendant on her employment discrimination and defamation claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rivers v. Bank of Am., No. 9:10-cv-01654-SB, 2012 WL 729250 (D.S.C. Mar. 6, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.